PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schon, Steven
Application No. 15/636,377
Filed: 28 Jun 2017
For MICROELECTRONICS COOLING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 1, 2021, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181(a) is DISMISSED.

The Office mailed a final Office action on April 29, 2020, which set an extendable three-month period for response.  On October 29, 2020, Applicant filed a notice of appeal and a three-month extension of time, so as to make timely the notice of appeal.  

The above-identified application became abandoned for failure to submit an Appeal Brief within seven-months of the filing of the Notice of Appeal, pursuant to 37 C.F.R. §§ 41.37(a) and (b) (the former sets an extendable period of two months for filing the Appeal Brief).  A five-month extension of time to make timely an Appeal Brief was received on June 1, 2021 (May 29, 2021 fell on a Saturday and May 31, 2021 fell on a federal holiday), however an Appeal Brief was not received therewith.  Accordingly, the above-identified application became abandoned on June 2, 2021.  A Notice of Abandonment was mailed prior to this date on May 6, 2021, which erroneously indicates “[t]he dismissal of the appeal in an application having no allowed claims.”

The relevant portions of the C.F.R.

37 C.F.R. § 1.181(f) set forth, in toto:

The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within 

37 C.F.R. §§ 41.37(a) and (b) set forth, in toto:

(a) Timing. Appellant must file a brief under this section within two months from the date of filing the notice of appeal under §41.31. The appeal brief fee in an application or ex parte reexamination proceeding is $0.00, but if the appeal results in an examiner's answer, the appeal forwarding fee set forth in §41.20(b)(4) must be paid within the time period specified in §41.45 to avoid dismissal of an appeal.

(b) Failure to file a brief. On failure to file the brief within the period specified in paragraph (a) of this section, the appeal will stand dismissed.

Analysis

With this petition, Petitioner argues that Applicant had until June 1, 2021 to file an Appeal Brief, since June 1, 2021 is the maximum extendable period for filing the same.

The Office agrees.  

However, as developed above, this application went abandoned for failure to file an Appeal Brief within seven months of the filing of the Notice of Appeal.  The notice of appeal was filed on October 29, 2020, and Applicant purchased a five-month extension of time for the submission of an Appeal Brief.  This brought the period for the submission of the Appeal Brief out to Tuesday, June 1, 2021, in light of May 29, 2021 falling on a weekend and the subsequent Monday falling on a federal holiday.  However, the record does not support a finding that an Appeal Brief was filed by this date.  It follows the application went abandoned by operation of law for failure to submit the Appeal Brief by midnight on June 1, 2021.  

Put another way, pursuant to 37 C.F.R. § 1.181(f), “[t]he mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings.”   It follows that the filing of this petition did not stop the clock, and the maximum extendable period for the submission of the Appeal Brief expired at midnight on June 1, 2021.

Conclusion

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, if reconsideration of this decision is desired, any response to this decision must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled 

Alternatively, Petitioner should consider submitting a petition pursuant to 37 C.F.R. § 1.137(a). 

Any subsequent filing pertaining to the abandonment of this application should indicate that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.